DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 10/7/2022 has been entered.  Claims 1-4, 6-15 and 17-20 remain pending in the present application. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mattei US 6879490 (hereinafter Mattei) in view of Randolph US 6519791 (hereinafter Randolph).
Re. Cl. 19, Mattei discloses: A countertop support bracket assembly (Fig. 1), comprising: a channel member (12, Fig. 1) comprising a pair of opposed upper walls (see Fig. 1, 12a, 12b) and a pair of opposed lateral walls (see Fig. 1, upstanding walls which connect to 12a, 12b; the wall where reference character 12 points to and opposite wall in Fig. 1) and a floor wall (see Fig. 1, horizontal bottom wall of 12), each lateral wall extending upwardly from the floor wall, each upper wall extending inwardly from one of the lateral walls (see Fig. 1-2), Amendment and Response After FinalApp. No. 17/248,468Page 5 of 7the channel member defining a channel that is open at both a first end and a second end of a length of the channel member (see Fig. 1, 12 is open on both ends to receive 11’s); a support bar (11, Fig. 1) configured to be received by the first end of the channel member (see left end of 12 where directional arrow is, Fig. 1), the support bar being telescopically adjustable within the channel member along the length of the channel member (see Fig. 1, by adjusting which holes 14 align with holes 16); a countertop contact surface (see Fig. 1, 12a, 12b on member 11) supported by the support bar and disposed between the pair of opposed upper walls (see Fig. 1-2, when assembled, the countertop contact surface lies between the upper walls); and wherein at least one fastener (see 18, Fig. 1) secures the support bar within the channel member at a support length (see Fig. 1), a mounting accessory (other 11, Fig. 1) comprising a bar portion (see 11, Fig. 1) configured to be slidingly received in the second end of the channel member (see Fig. 1).
Re. Cl. 19, Mattei does not disclose at least one of the lateral walls defining a plurality of through holes, the floor wall defining a second plurality of through holes configured to receive a fastener to secure the channel member to a support structure or the fastener passing through one of the through holes in the lateral wall and engaging a side of the support bar. Randolph discloses a telescoping configuration (Fig. 12) which is secured at a set length using a fastener (27, Fig. 5).  Re. Cl. 19, Randolph discloses a channel member (Fig. 5) which includes a pair of opposed upper walls (see Fig. 4, 24a, 24b) and a pair of opposed lateral walls (22a, 22b Fig. 4) and a floor wall (20, Fig. 4), each lateral wall extending upwardly from the floor wall, each upper wall extending inwardly from one of the lateral walls (see Fig. 4), Amendment and Response After FinalApp. No. 17/248,468Page 5 of 7the channel member defining a channel that is open at both a first end and a second end of a length of the channel member (see Fig. 5); at least one of the lateral walls defining a plurality of through holes (26, Fig. 5), the floor wall defining a second plurality of through holes (see 26, Fig. 3) configured to receive a fastener to secure the channel member to a support structure (see Fig. 12) and the fastener passing through one of the through holes in the lateral wall and engaging a side of the support bar (see 27, Fig. 5, the fastener passes through 26 and secures to 40 as shown in Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattei to have the through hole configuration of Randolph since Randolph states that such a configuration enables the user to set a preferred length of the assembly and secure the assembly to a supporting surface (Col. 4, Lines 25-27 and Col. 6, Lines 52-55).
Allowable Subject Matter
Claims 1-4, 6-15 and 17-18 are allowable over the prior art of record.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gibbons US 2016/0223171, Chase US 683248, Lauman US 671486, and Schulz US 5806822 illustrate various forms of mating brackets where a top surface of a mounting member is flush with upper surface of a pair of opposed walls forming a continuous contact surface.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632